DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving mechanism in claims 1-2 and 4; ice crushing mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second limiting slot" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/982,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of Guo et al. (US 2016/0341463 A1), hereafter after referred to as “Guo.”

Regarding Claim 1: Nuss teaches an ice crushing device (title, element at S in Figure 3), comprising: a housing assembly (200) comprises a housing (200) and an ice bucket (208) supported in the housing (200); a driving mechanism (234) for driving the ice bucket (208) to rotate (via 232 and 236); an ice crushing mechanism (218, 224, 248, 250, 252, and 268) disposed in the ice bucket (208); wherein the housing assembly (200) further comprises an ice-discharging plate (214) provided at a bottom of the ice bucket (208), the ice-discharging plate (214) is provided with an ice-discharging port (216) communicated with the ice bucket (208), ice cubes prepared by an ice maker (paragraph [0029], lines 1-22) are discharged out of the ice-discharging port (216) after being crushed in the ice bucket (208) by the ice crushing mechanism (paragraph [0047], lines 1-13), wherein the ice crushing mechanism (218, 224, 248, 250, 252, and 268) comprises an ice cutter shaft (224) fixed with respect to the housing (200), and several movable ice cutters (218) and several fixed ice cutters (268) disposed on the ice cutter shaft (224) at an interval (see Figure 7), the ice crushing mechanism (218, 224, 248, 

Nuss fails to teach each movable ice cutter comprises three blades evenly distributed in the circumferential direction, the ice crushing mechanism further comprises three ice agitating rods connected to the ice cutter shaft, the three ice agitating rods are connected to at one end of the ice cutter shaft away from the ice-discharging port. 

Guo teaches a movable ice cutter comprises three blades (5) evenly distributed in a circumferential direction (5 in position in respect to 3, see Figure 2), an ice crushing mechanism (large inset A, see Figures 1 and 2) further comprises three ice agitating rods (2 having 202, 203) connected to the ice cutter shaft (6 via 204), the three ice agitating rods (ends 202, 203 of 2) are connected to at one end of the ice cutter shaft (6 via 204) away from an ice-discharging port (door 3, see Figures 1-2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each movable ice cutter comprises three blades evenly distributed in the circumferential direction, the ice crushing mechanism further comprises three ice agitating rods connected to the ice cutter shaft, 

Regarding Claim 2: Nuss modified supra further teaches wherein the inner wall of the ice bucket (208 of Nuss, see Figure 7) is provided with at least one first limiting groove (1st 252 of Nuss) extending in the axial direction (208 of Nuss, see Figure 7), one end of one of the three ice agitating rods (248 and 250 of Nuss) is snap fitted in the first limiting groove (1st 252 of Nuss), and one of the three blades (218 of Nuss) is circumferentially fixed to the ice agitating rod (248 and 250 of Nuss). 

Regarding Claim 3: Nuss further teaches wherein two movable ice cutters (218) and two fixed ice cutters (268) are provided, the movable ice cutters (218) and the fixed ice cutters (268) are disposed adjacent to each other (see Figure 7), one end of each ice agitating rod (248 and 250) is provided with a second limiting groove (252) extending in the axial direction (see Figure 7), the corresponding blades of the two movable ice cutters (218) are respectively provided with a projection (220), and the corresponding two projections (220) of the corresponding two blades (218) of the upper and lower movable ice cutters (218) are all snap fitted in the second limiting slot (see Figure 8, into 220). 

Regarding Claim 4: Nuss further teaches wherein the driving mechanism (234) comprises a motor (motor of 234) and a cylindrical gear (236) driven by the gear assembly (gears of 236 of 234, paragraph [0042], lines 1-4, see Figure 3), an outer circumference of the ice bucket (208) is provided with external teeth (232), and the cylindrical gear (236) meshes with the external teeth (232) to drive the ice bucket to rotate (see paragraph [0042], lines 1-3, see Figure 3). 

Regarding Claim 6: Nuss further teaches wherein the housing (200) comprises a first portion (area in 202 for 208) that houses the ice bucket (208) and a second portion (where 234 is mounted see Figure 10) in which the driving mechanism (234) is mounted, the first portion (area in 202 for 208) is configured to match the outer circumference of the ice bucket (see Figure 4), an opening (at 246) is provided on the first portion (see Figure 4, where 206 holds 208), and a meshing portion (at teeth 232 exposed at 246) of the cylindrical gear (gear with 232) and the external teeth (232) is located at the opening (see Figure 4).

Regarding Claim 7: Nuss further teaches wherein a groove extending along the circumferential direction of the ice bucket (208) is provided between the ice-discharging plate (214) and the first portion (area in 202 for 208), the groove (at 246) is communicated with the ice-discharging port (at edge 214 into 216), and a lower edge of the ice bucket (208) projects into the groove (at 246).

Regarding Claim 9: Nuss further teaches wherein the housing assembly (of 200) further comprises a bottom plate (206), a bottom of the second portion is open (to lead into 216), the bottom plate covers the bottom of the second portion (see Figure 4) to seal the cylindrical gear (gear having teeth 232) between the second portion and the bottom plate (206), the bottom of the ice-discharging plate (214) is provided with a clamping slot (at 276), and a portion of the bottom plate (206) is snap fitted in the clamping slot (see edges of 208 and 206). 

Regarding Claim 10: Nuss teaches a refrigerator (100), wherein the refrigerator comprising a cabinet (120), a door (126,128) for opening or closing the cabinet (120), and the ice crushing device (110, having 200, paragraph [0032], lines 1-12) according to claim 1, the ice crushing device being disposed at the cabinet or the door (see Figure 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of Guo et al. (US 2016/0341463 A1), hereafter referred to as “Guo,” as applied to claim 4 above, and further in view of Davis, Jr. (2,139,576).

Regarding Claim 5: Nuss fails to teach wherein a gear assembly is provided between the motor and the cylindrical gear, the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, 

Davis teaches a gear assembly (65 and 66) is provided between a motor (54) and the cylindrical gear (70), the gear assembly (65 and 66) comprises a first bevel gear (65) connected to the motor (54) and a second bevel gear (66) meshing with the first bevel gear (see Figure 2), and the cylindrical gear (70) and the second bevel gear (66) are disposed coaxially (on 67 and 68) and relatively fixed (via shaft 67).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a gear assembly is provided between the motor and the cylindrical gear, the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and the cylindrical gear and the second bevel gear are disposed coaxially and relatively fixed to the structure of Nuss modified supra as taught by Davis in order to advantageously use a beveled gear assembly to drive/rotate a drum from outside of a container or housing in different directions (see Davis, Page 2, lines 27-32). 




Allowable Subject Matter
Claim 8 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections and/or changes to the claims to overcome all outstanding  rejections to the all the claims made above.
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the limitations of claims 6 and 8. 
Although Nuss in view of Guo and Davis discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Guo and Davis to incorporate the details of wherein the housing assembly further comprises a bottom plate, a bottom of the second portion is open, the bottom plate covers the bottom of the second portion to seal the cylindrical gear between the second portion and the bottom plate, the bottom of the ice-discharging plate is provided with a protrusion at a position corresponding to the groove, the bottom plate is provided with a recess, and the protrusion is snap fitted in the recess, along with the other claimed components of the ice-crushing device. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0156826 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                              





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763